Citation Nr: 0606412	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  96-46 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.

3.  Entitlement to service connection for a cervical polyp 
disability.

4.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Saadat

INTRODUCTION

The veteran had active military service from April 1981 to 
August 1983.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1995 RO rating decision and was remanded in 
July 1998 and May 2004.  At the time of the May 2004 remand, 
claims for service connection for respiratory, 
cardiovascular, and bilateral knee disabilities were also on 
appeal.  However, by a May 2005 rating decision, the RO 
granted service connection for asthma/bronchitis, for mitral 
valve prolapse with pulmonary hypertension, and for arthritis 
of the knees.  Having been fully satisfied, then, these 
claims for service connection are no longer on appeal and 
will not be further discussed.

The claims for service connection for a lumbar spine 
disability, a bilateral ankle disability, and a cervical 
polyp disability are discussed in the decision section.  The 
claim for service connection for a bilateral foot disability 
is discussed in the remand section, and is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran has a lumbar spine disability which was 
incurred in service or was manifested to a compensable degree 
within one year of her separation from active duty. 

2.  Current medical records are negative for any bilateral 
ankle disability. 

3.  Current medical records are negative for any cervical 
polyp disability. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 
1112, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005). 

2.  The criteria for service connection for a bilateral ankle 
disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 
1112, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005). 

3.  The criteria for service connection for a cervical polyp 
disability have not been met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and provides an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In letters sent in April 2002 and June 2003, VA clearly 
advised the veteran of the first, second and third elements 
required by Pelegrini II.  She has never been explicitly 
asked to provide "any evidence in [her] possession that 
pertains" to her claims.  However she has effectively been 
notified of the need to provide such evidence.  The letters 
informed her that additional information or evidence was 
needed to support her claims and asked her to send the 
information or evidence to VA.  In addition, a May 2005 
supplemental statement of the case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes the "any 
evidence in the claimant's possession" language.  Under 
these circumstances the Board is satisfied that the veteran 
has been adequately informed of the need to submit relevant 
evidence in her possession. 

Although VCAA notice was provided after the initial 
adjudication of the veteran's claims, she was not prejudiced 
thereby because this was harmless error.  VA effectively 
satisfied VCAA requirements by May 2005 and readjudicated her 
claims in an May 2005 supplemental statement of the case.  VA 
has also provided her every opportunity to submit evidence, 
argue for her claims, and respond to VA notices.  

During the course of this appeal, VA has obtained and 
reviewed numerous private and VA medical records, as well as 
written statements from the veteran.  Indeed, the sheer 
number of records accumulated and reviewed during the course 
of this appeal (6 volumes) can only be described as 
voluminous, and the veteran has not indicated that there are 
any outstanding records pertinent to her claims.  She 
underwent VA examinations in May 1995, November 2002, 
September 2004, and October 2004.  The report of these 
examinations have been obtained and reviewed by the Board. 

VA has satisfied its duties to notify and assist in 
accordance with the VCAA, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Therefore, the veteran will not be prejudiced by 
the Board's adjudication of her claims.  



II. Claims for service connection 

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131.  "Service connection" basically means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  The veteran may establish 
service connection if all of the evidence, including that 
pertaining to service, shows that a disease first diagnosed 
after service was incurred in service.  38 C.F.R. § 3.303.  

A veteran may also be granted service connection for 
arthritis, although not otherwise established as incurred in 
service, if the condition was manifested to a 10 percent 
degree within one year following service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Lumbar spine disability
 
Service medical records reflect that in February 1982, the 
veteran sought treatment for an aching in the spine and neck, 
which appeared to have been associated with a cold.  At a May 
1983 Medical Evaluation Board examination (conducted 
primarily because of a skin condition of the hands), the 
veteran reported a history of (in pertinent part) pain in her 
low back from lifting heavy objects.  Examination revealed no 
back abnormalities.  In August 1983, the veteran sought 
treatment for sudden pain in her lumbosacral area and the 
left leg.  Following an examination, she was assessed as 
having strained muscle in lumbosacral area and possible 
discopathia.  Since service, the veteran has been diagnosed 
as having lumbar radiculopathy (outpatient treatment by 
private physician in November 1997).  

There is mixed opinion about the etiology of the veteran's 
back condition.  For example, in a May 2003 report, a private 
chiropractic physician (in pertinent part) summarized the 
veteran's back complaints, stated that her gait problems 
affected her structurally, and opined that they "seem to 
stem from injuries sustained back in the early 1980's."  
This health care professional also opined that alterations in 
gait by limping or favoring one side over the other could 
alter bony relationships which could lead to subluxations in 
the spine, which themselves could cause pressure or traction 
on spinal nerve roots which might result in many of the 
veteran's complaints.  

On the other hand, the veteran underwent a VA spine 
examination in October 2004 by a physician who thoroughly 
reviewed the claims folder and summarized her pertinent 
medical history.  In the examination report, the VA physician 
wrote that

[i]n my opinion the [veteran feels] . . . 
muscular skeletal back pain and 
additionally has neurogenic type symptoms 
related most likely in my opinion due to 
diabetic peripheral neuropathy.  The 
[veteran] in my opinion is less likely 
than not to have a distinct injury to her 
back while in service given the fact that 
she has always had negative x-rays and 
suffers predominantly from 
musculoskeletal symptoms.  She does not 
have an extensive history or complaints 
of her back pain while in the service 
although there is multiple documentation 
after the service.  

The October 2004 examination report is more probative than 
the May 2003 private opinion, especially because the VA 
examiner had the benefit of reviewing all of the veteran's 
service and post-service medical records (something not done 
by the other physician in this case).  While the VA physician 
suggested that the veteran's back pain might result from 
diabetic peripheral neuropathy, that is a condition for which 
the veteran is not service connected.  Although the veteran 
has argued that her current low back disability was first 
manifested in active duty, as a lay person, she has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the weight of the evidence demonstrates that the 
veteran's current lumbar spine disability began years after 
her active duty and was not incurred in nor aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for a lumbar spine disability, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Bilateral ankle and cervical polyp disabilities

Service medical records reflect that in conjunction with her 
entrance examination, the veteran indicated that she had 
previously been treated for a yeast infection.  Vaginal 
examination was normal.  She sought treatment in May 1981 for 
a two-week history of right medial ankle pain, which 
apparently followed an inversion injury while walking on 
rocks.  She also complained of right posterior ankle pain.  
Following an examination, she was assessed as having myalgia 
from a possible stress fracture.  A July 1981 cytology 
examination was negative, although "moderate inflammation" 
was also noted on the examination report.  A January 1982 
gynecological examination was normal, as was a May 1983 
vaginal examination.  

In July 1982, the veteran complained of an injury to her left 
lateral malleolus (ankle joint).  Examination revealed a 
small, raised area superior to the left lateral malleolus, 
tenderness noted on palpation, and some decreased range of 
motion on lateral flexion.  An x-ray was normal, and the 
veteran was assessed as having a contused malleolus.  

At a May 1983 Medical Evaluation Board examination (conducted 
primarily because of a skin condition of the hands), the 
veteran reported a history of (in pertinent part) a pulled 
muscle in her left leg and pain in her low back from lifting 
heavy objects.  Examination revealed no ankle abnormalities.  

Some post-service evidence indicates that the veteran has had 
ankle and cervical polyp disabilities.  For example, a May 
1992 private pathology report noted that she had undergone a 
cervical polypectomy which revealed an inflamed, benign-
appearing cervical polyp.  At a May 1995 VA genitourinary 
examination, she reported that she had cervical polyps off 
and on since the mid-1980s.  On examination, there was no 
evidence of cervical polyps.  However, private medical 
records dated in August 1997 and September 1997 indicate that 
the veteran had another endocervical polyp.  VA x-rays taken 
in December 1997 revealed bilateral medial soft tissue 
swelling of the left ankle with loss of tissue planes over 
the right medial malleolus.

Nevertheless, a September 2004 VA gynecological examination 
revealed no significant cystocele and the veteran had no 
vaginal or cervical lesions.  In his report, the VA examiner 
specifically asserted that the veteran "does not have a 
[recurrent] cervical polyp disability."  Similarly, after 
reviewing the claims folder and examining the veteran in 
October 2004, a VA physician concluded that the veteran 
"does not have any current ankle disabilities . . . . There 
is no evidence of osteoarthritis or old injuries."  

There can be no valid claim in the absence of proof of 
present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  As a lay person, the veteran has no competence 
to give a medical opinion on the diagnosis of any bilateral 
ankle or cervical polyp disabilities and lay assertions of 
medical diagnosis cannot constitute evidence upon which to 
grant the claims for service connection.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  Because the preponderance of the 
evidence is against finding that the veteran currently has a 
bilateral ankle or cervical polyp disability, her claims for 
service connection must be denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a bilateral ankle disability is 
denied.

Service connection for a cervical polyp disability is denied.

REMAND

Pertinent service medical records reflect that in June 1982, 
the veteran obtained a physical profile for a callus on her 
left great toe.  It was noted that she was a cook and was on 
her feet a great deal.  She was to have been issued soft 
shoes which would accommodate her insert.  The veteran was 
given another physical profile for a callus of the left great 
toe in September 1982.  

Since service, she has been diagnosed as having spin callous 
bilateral and Haglund's deformity on the left (May 1995 VA 
examination).  In February 1997, the veteran underwent an 
exostectomy of the posterior of the left heel, an 
arthroplasty of the digits four and five with fixation, and 
exostectomy, base of the distal phalanx, left hallux.  The 
post-operative diagnoses were: Haglund' s deformity, left 
foot; hammer digits four and five, left foot; exostosis, base 
of distal phalanx; and hallux, left foot.  

In a May 2003 report, a private chiropractic physician (in 
pertinent part) summarized the veteran's feet complaints and 
stated that her gait problems affected her structurally and 
opined that they "seem to stem from injuries sustained back 
in the early 1980's."  

In its May 2004 remand, the Board asked for a VA examination 
to determine whether the veteran has a current bilateral foot 
disability (including arthritis), and if so, whether it is at 
least as likely as not that the disability first had its 
onset in service or was manifested to a compensable degree 
within one year of the veteran's discharge in August 1983.  
In the report of an October 2004 VA examination, a VA 
physician diagnosed the veteran as having (in pertinent part) 
painful bone spurs on both fifth toes bilaterally.  However, 
because the examiner did not provide an etiology opinion 
concerning this disability (as had been requested the Board), 
another remand is required.  The Board errs as a matter of 
law when it fails to ensure compliance with remand orders.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the Board remands this case for the following:

1.  Schedule a VA joint examination to 
determine the nature and etiology of any 
disability of the feet.  The claims 
folder should be reviewed prior to the 
examination.  Any tests deemed necessary 
(including x-rays) should be performed.  
The following questions should be 
answered and the rationale for any 
medical opinions given should be 
discussed in detail:

a.  Does the veteran currently have 
any current bilateral foot 
disabilities, to include arthritis?

b.  If so, is it at least as likely 
as not (probability of at least 50 
percent) that this disability first 
had its onset in service, or was 
manifested to a compensable degree 
within one year of the veteran's 
discharge in August 1983?  

2.  Thereafter, readjudicate the claim 
for service connection for a bilateral 
foot disability.  If it remains denied, 
provide the veteran and her 
representative with a supplemental 
statement of the case which summarizes 
the evidence and discusses all pertinent 
legal authority.  Allow an appropriate 
period for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
claim.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  


Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remands 
require expeditious handling.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


